DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.  Applicant is respectfully requested to cancel claims 15-20 as being directed to a non-elected invention.
Status of Claims
Claims 1-20, as originally filed 03/19/2021, are pending and claims 1-14 have been examined on the merits (claims 1, 8, and 15 being independent). The applicant’s claim for benefit of provisional application 62/047898, filed 09/09/2021 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for generating a quote of a product, e.g., an insurance quote, which contains the steps of determining, receiving, generating, and calculating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a computer-implemented method and claim 8 is direct to a non-transitory, tangible computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating a quote of a product, e.g., an insurance quote, is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: determining… data to calculate a product quote…, receiving… a first portion of the data…, generating… prompts for displaying… receiving… the second portion of data…, calculating… the product quote…, and generating… a display of the product quote.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including insurance or mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a first portion of the data…, generating… prompts for displaying… receiving… the second portion of data…, calculating… the product quote…, and generating… a display of the product quote… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a graphical user interface (GUI), processors, a database, publicly available sources, sources of data, prompts, a web-based application, sequentially-generated interactive windows, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use generic computing technology (Specification [0051-0054], computing devices, data sources, smart quoting engine, processor, mobile device, a server, a laptop computer, a smartphone, database, networks, communication unites, requested insurance premium quotes, a number of prompts or sub-prompts) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “a web-based application”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating a quote of a product, e.g., an insurance quote, for which a computer is used as a tool in its ordinary capacity.  Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a graphical user interface (GUI), processors, a database, publicly available sources, sources of data, prompts, a web-based application, sequentially-generated interactive windows) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  
The computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7 and 9-14 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 9, the step of “… determining the data as a minimum amount needed for calculation of the product quote.” (i.e. determining the data), in claims 3 and 10, the step of “…wherein the one or more sources of data comprise one or more of: … third parties; publicly available sources….” (i.e. having one or more data sources), in claims 4 and 11, the step of “… generating the one or more prompts ….” (i.e. generating prompts), in claims 5 and 12, the step of “…generating the one or more prompts within a plurality of sequentially-generated interactive windows presented to the user…” (i.e. generating prompts), in claims 6 and 13, the step of “… generating the one or more prompts within the plurality of sequentially-generated interactive windows …, and wherein the subset of the plurality of sequentially-generated interactive windows is less than the larger plurality of sequentially-generated interactive windows …” (i.e. generating prompts), and in claims 7 and 14, the step of “…wherein answers to one or more prompts …. constitutes the first portion and the second portion of the data to calculate the product quote.” (i.e. calculating the product quote) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating one or more prompts to collect the data from a user and collecting the data from other sources in order to calculate a product quote, e.g., an insurance quote are most fundamental commercial processes. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7 and 9-14, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 8 above.  Merely claiming the same process using the collected data from a user and other sources to generate a product quote, e.g., an insurance quote does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grover et al. (hereinafter Grover), US Patent Number 7490050 B2.
Regarding claim 1:
Grover discloses the following:
A computer-implemented method of generating a quote of a product (reads on “A method and system for furnishing an on-line quote for an insurance product, such as auto insurance, makes use of computer hardware and software to provide a user with an on-line, real-time quote.”) for display on a graphical user interface (GUI) (reads on “FIGS. 14-35 show examples of Graphical User Interface (GUI) screens for the on-line quote”), the method comprising: (Grover: See abstract; column 17, lines 23-51)
determining, by one or more processors, data to calculate a product quote requested by a user; (Grover: See column 17, line 23 through column 18, line 37: ” the user 202 logs on to the website 208, and at S151, the user 202 selects "Request an e-Quote" 300 on an "Auto, Home and More" page 302. Referring to FIGS. 15 and 36, at S152, the user 202 can then enter a selection for auto insurance 304 on a "Request an E-Quote" page 306. Referring to FIGS. 16 and 36, at S153, a "State" page 308 is displayed for the user 202 on which the user 202 enters the state 310 in which the user 202 is interested in getting a quote. At that point, referring to FIGS. 17 and 36, the system gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322. The user 202 then proceeds to a "Driver Information" page 324 at S155, as shown in FIGS. 18 and 36, on which driver information 326, such as who the user 202 is, can be collected.”)
receiving, by the one or more processors, a first portion of the data (reads on fig. 19, “A credit report about you will be requested in connection with this Auto eQuote request. This information may be used to determine either your eligibility for insurance or the premium you might be charged”) from one or more sources other than the user; (Grover: See fig. 19; column 17, lines 45-51: “Thereafter, as shown in FIGS. 19 and 36, a "Prenotification" page 328 is displayed at S156, and accident and violation information 330 is collected on a "Driver Details" page 332 at S157, as shown in FIGS. 20 and 36. Thus, the user's information is collected up front rather than at the end of the process, so the quote process is not anonymous.”)
generating, by the one or more processors, one or more prompts for displaying via the GUI to collect answers (reads on “figs. 17-31”) from the user, the answers corresponding to a second portion of the data (reads on “gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322.”) that is not available from the one or more sources; (Grover: See figs. 14-31; column 17, line 23 through column 18, line 37: “referring to FIGS. 17 and 36, the system gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322. The user 202 then proceeds to a "Driver Information" page 324 at S155, as shown in FIGS. 18 and 36, on which driver information 326, such as who the user 202 is, can be collected.”)
receiving, by the one or more processors, the second portion of data (reads on “gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322.”) based upon the answers provided (reads on “figs. 17-31”) by the user to the one or more prompts; (Grover: See figs. 14-31; column 17, line 23 through column 18, line 37)
calculating, by the one or more processors, the product quote (reads on “take the user 202 to a quote 394 displayed on a "Your E-Quote" page 396 at S168 as shown in FIGS. 33 and 36. From the "Your E-Quote" page 396, the user 202 can select a "See More Details" option 398 and be presented with a summary of driver information 400, summary of vehicle 45 information 402, and a quote summary 404 on an "E-Quote Detail" page 406 at S169 as shown in FIGS. 34 and 36”) based upon the first and second portions of data; and (Grover: See figs. 14-34; column 17, line 23 through column 18, line 50)
generating, by the one or more processors, a display (reads on “a quote 394 displayed on a "Your E-Quote" page 396 at S168 as shown in FIGS. 33 and 36. From the "Your E-Quote" page 396, the user 202 can select a "See More Details" option 398 and be presented with a summary of driver information 400, summary of vehicle 45 information 402, and a quote summary 404 on an "E-Quote Detail" page 406 at S169 as shown in FIGS. 34”) of the product quote. (Grover: See figs. 33-34; column 18, lines 40- 50)
Regarding claim 3:
Grover discloses the following:
The computer-implemented method of claim 1, wherein the one or more sources of data comprise one or more of: a database associated with an insurer issuing the product (Grover: see fig. 1, “underwriter facility-30” and “database server (Oracle)-40”); third parties (Grover: see fig. 20, “State Motor Vehicle Department”); publicly available sources (Grover: see column 8, lines 48-49 “A copy of the VIN data is available on the Oracle database 40 for VIN lookups”); or sources (Grover: see fig. 19, “a credit report”) that are not publicly available.  
Regarding claim 4:
Grover discloses the following:
The computer-implemented method of claim 1, wherein the act of generating the one or more prompts comprises: generating the one or more prompts as part of a web-based application. (Grover: See figs. 14-31; column 3, limes 60-67: “the user is prompted for and allowed to enter underwriting information on the on-line quote system application via the on-line quote system web server.”)  
Regarding claim 5:
Grover discloses the following:
The computer-implemented method of claim 4, wherein the act of generating the one or more prompts as part of a web-based application comprises: 
generating the one or more prompts (reads on “figs. 17-31”) within a plurality of sequentially-generated interactive windows presented to the user, the answers to the one or more prompts corresponding to the second portion (reads on “gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322.”) of data. (Grover: See figs. 14-31; column 17, line 23 through column 18, line 37)
Regarding claim 8: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 11: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grover in view of Jarrett et al. (hereinafter Jarrett), US Publication Number 2013/0191170 A1.
Regarding claim 2:
Grover does not explicitly disclose the following, however Jarrett further teaches:
The computer-implemented method of claim 1, wherein act of determining comprises:
determining (reads on “This information is then used by the system to retrieve driving-related information, as seen in FIG. 9. In one embodiment, a substantial portion of the data is prefilled, including driver data (for a number of drivers), membership data, vehicle data, current or prior insurance data, and the like. This eliminates a significant amount of manual entry of data”) the data as a minimum amount needed for calculation of the product quote. (Jarrett: See figs. 6, 8, and 9, paragraph [0037] “This information is then used by the system to retrieve driving-related information, as seen in FIG. 9. In one embodiment, a substantial portion of the data is prefilled, including driver data (for a number of drivers), membership data, vehicle data, current or prior insurance data, and the like. This eliminates a significant amount of manual entry of data (if not all), thereby speeding the data entry process and reducing the likelihood of input error.”, and see also [0034-0035])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing an on-line quote for an insurance quote such as auto insurance of Grover to include a substantial portion of the data is prefilled, including driver data (for a number of drivers), membership data, vehicle data, current or prior insurance data, and the like, as taught by Jarrett, in order to provide a speed data entry process and reduce the likelihood of errors in the data entry. (See Jarrett, paragraphs [0034-0042])
Regarding claim 6:
Grover does not explicitly disclose the following, however Jarrett further teaches:
The computer-implemented method of claim 5, wherein the act of generating the one or more prompts within the plurality of sequentially-generated interactive windows comprises: 
generating (reads on [0039] “the system causes certain windows or questions to appear or "pop-up" for the driving related information. For example, the system may ask the user to indicate whether payments are being made on a vehicle, or if it is leased. Similar questions may be asked with regard to the drivers (e.g., spouse, child, parent, other). The continue button 150 may be "grayed-out" and unable to be used until all necessary questions have been answered.”) the one or more prompts within the plurality of sequentially-generated interactive windows as a subset of a larger plurality of sequentially-generated interactive windows, and (Jarrett: See figs. 6-16, paragraphs [0034-0041])
wherein the subset of the plurality of sequentially-generated interactive windows is less than the larger plurality of sequentially-generated interactive windows based upon a reduction in the data that is needed (reads on fig 9 “We used your address to lookup vehicles and people that you may want to include on your quote…”) from the user to calculate (reads on [0042] “the user is provided an insurance quote. In one embodiment, the quote is provided in 5 minutes or less.”) the product quote due to the first portion (reads on [0035] “If scanning is used, the retrieved information is then presented to the user for review, confirmation and possible updating (as seen in FIG. 8).”) of the data. (Jarrett: See figs. 6-16, paragraphs [0034-0042])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing an on-line quote for an insurance quote such as auto insurance of Grover to include a substantial portion of the data is prefilled, including driver data (for a number of drivers), membership data, vehicle data, current or prior insurance data, and the like, as taught by Jarrett, in order to provide a speed data entry process and reduce the likelihood of errors in the data entry. (See Jarrett, paragraphs [0034-0042])
Regarding claim 7:
Grover discloses the following:
The computer-implemented method of claim 6, wherein answers to one or more prompts (reads on “figs. 17-31”) included in the larger plurality of sequentially-generated interactive windows constitutes the first portion (reads on fig. 19, “A credit report about you will be requested in connection with this Auto eQuote request. This information may be used to determine either your eligibility for insurance or the premium you might be charged”) and the second portion (reads on “gathers some basic information 312 on a "Background Information" page 314 at S154, such as the number of drivers 316, the number of vehicles 318, the user's current policy expiration 320, and the user's current premiums 322. The user 202 then proceeds to a "Driver Information" page 324 at S155, as shown in FIGS. 18 and 36, on which driver information 326, such as who the user 202 is, can be collected”) of the data to calculate (reads on “a quote 394 displayed on a "Your E-Quote" page 396 at S168 as shown in FIGS. 33) the product quote. (Grover: See figs. 14-34; column 17, line 23 through column 18, line 50)
Regarding claim 9: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
October 10, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/13/2022